The order from which this appeal is taken was made upon the hearing of a writ of habeas corpus procured by the relator, Mrs. Depue, to procure her discharge from the custody of the sheriff, who held her by virtue of an order of the county judge, wherein it is stated as follows: "And it is further ordered and adjudged that for her said contempt and misconduct in failing to appear before the said Referee as a witness on behalf of the judgment creditors in such supplementary proceedings on August 8th, 1901, at ten o'clock in the forenoon, or at the time or times to which such proceedings were adjourned for the purpose of her appearance, she is hereby fined the sum of $20.00, the amount of the complainant's costs and expenses in these proceedings, and in addition thereto the sum of $151.00, aggregating the sum of $171.00, which is hereby imposed upon her to be paid by her to the said attorneys for the judgment creditors in such supplementary proceedings, and that said Carrie Bell Depue stand committed to the Broome County Jail until she has complied with the acts required of her and appear for examination, and has given testimony as a witness on behalf of the plaintiffs before Harry C. Walker, Esq., as the Referee in supplementary proceedings instituted herein, at his office, No. 64 Court street, in the City of Binghamton, N.Y., and pay the said fine of $171.00 hereby imposed upon her. Said term of imprisonment not to exceed six (6) months."
It will be seen that the relator was not committed for disobedience of any subpœna or other process except an order and for failure to appear at adjournments upon the same order. The material part of the order requiring the relator *Page 64 
to appear before the referee was made on the 27th day of July, 1901, directed her to appear before the referee at his office "on the 8th day of August, 1901, at ten o'clock in the forenoon" for examination. The order did not require her to appear at any other time or any other place. The whole basis of the proceeding was the relator's failure to appear on the return day of this order or at the subsequent adjournments. If she was not guilty of contempt in thus failing to appear there was no contempt at all.
The hearing on the writ of habeas corpus was before the same county judge who made all the orders in the case and he discharged the relator from custody, but the Appellate Division reversed his order "on questions of law only." The learned court below had no power to reverse the county judge as matter of law unless all the jurisdictional facts were admitted or conclusively established, and they were not, as will be seen hereafter.
On the hearing of a writ of habeas corpus all the jurisdictional facts are open for examination and decision by the court or judge granting the writ. (People ex rel. Corkran v.Hyatt, 172 N.Y. 176.) This principle was elaborately discussed and decided in that case, and it was held that while the recitals in the process under which the relator is held, if sufficient on their face, are prima facie evidence of the facts stated, yet they may be tried before the judge granting the writ on the hearing, and if he is not satisfied upon the proofs before him of the existence of the jurisdictional facts the relator is entitled to be discharged. In this case the county judge had power, and it was his duty to determine all the jurisdictional facts, and he found them in favor of the relator, and if there was any evidence to support his findings, or any view of the facts that required or justified him in discharging the relator from custody, then the learned court below was without power to disturb his conclusions upon questions of law only, though of course they had power to review the facts. The whole case being thus before the county judge on the hearing of the writ there were ample grounds for his decision in discharging *Page 65 
the relator, and I will now proceed to point out these grounds in detail.
1. The proceeding to punish the relator for contempt has no foundation except her failure to obey an order of the county judge to appear and testify before a referee on the 8th day of August, 1901. There was no power to make that order and it was void, and so this court and the Supreme Court have held. The case of People ex rel. Grant v. Warner (51 Hun, 53) resembles this in its essential features. It was a proceeding to punish a witness for contempt in refusing to testify in proceedings supplementary to execution, and the court said: "In addition to imposing the fine, the order appealed from contained a provision requiring the appellant to appear at a place and on a day named in said order, to which day and place the proceedings had been adjourned by the referee, and then and there be sworn as a witness for the judgment creditors, and to answer all proper questions relating to the property of the judgment debtor. * * * The provision of the order requiring the appellant to appear before the referee on a future day and to submit to an examination, and on his failure to do so he would be deemed guilty of contempt was also void, for the reason that the proceedings had come to an end, and also because the county judge had no authority to enforce the attendance of witnesses in any case by mere order. The appearance of third persons on behalf of the parties to the proceedings to be examined as witnesses can only be enforced by due service of the process of subpœna as upon the trial of an action." This is the language of the General Term of the Fifth Department, and it was affirmed in this court (125 N.Y. 746) on the opinion below. It is clear, therefore, that upon this point alone the county judge should have discharged the relator. But even this void order was never personally served upon her. It was served upon an attorney who assumed to appear for her on the return day. She gave proof on the hearing of the writ of habeas corpus that he was not authorized to appear for her and that she had never seen or heard of the order. Moreover, *Page 66 
this order was made upon an order to show cause, which made no mention of any application for any order requiring her to appear, or anything else, except an application to punish her for contempt.
If the first order that was made punishing the relator for contempt in not appearing in response to the subpœna had contained a provision to the effect that the relator could purge herself from the contempt of which she was convicted by appearing and being sworn on a future day, the case might be very different. Then the order would have the effect of continuing the first contempt proceedings, and she would remain in contempt until she so purged herself. But nothing of that kind was done. The first contempt proceedings were completed upon her conviction and the payment of the fine then imposed, and have no connection whatever with the order requiring her to appear before the referee on the 8th of August. The two things cannot now be so connected as to warrant any proceedings for contempt except those based upon the order to appear and be examined then or on the subsequent adjournments.
2. Passing from that point we come to another which also justified the county judge in releasing the relator from custody. A proceeding to punish for contempt is in itself a special proceeding independent of the action or special proceeding in which it may be taken. (Erie Railway Co. v. Ramsey, 45 N.Y. 637;People ex rel. Grant v. Warner, supra; Moschell v.Boor, 66 Hun, 557.) The rights of the parties and the rules of law are in all respects the same as in actions where the same issues are involved. (Matter of Chapman, 162 N.Y. 456; Code Civ. Pro., § 1361; People ex rel. Baxter v. Baxter, 57 App. Div. 179. ) The petition upon which the writ was granted in this case was verified. Among other facts the following were stated:
"(1) That she has never at any time seen or had any communication with A.P. Fish, has never employed him as her attorney and has never authorized anybody to employ him as her attorney nor to appear for or represent her, and that until she *Page 67 
was arrested on May 8th, 1905, she had no knowledge or information of any kind that said Fish had ever assumed to appear or act for or represent your petitioner, and that he is insolvent.
"(2) Your petitioner further shows that the order of July 27, 1901, mentioned in the order under which your petitioner was arrested and is now confined, and a copy of which is hereto attached and made part hereof, was not served upon your petitioner and that she has never had any notice, knowledge or information that such an order was ever granted, made or issued, and that she never had any notice, knowledge or information that she had been directed or required to appear before the referee or any one else on August 8, 1901, at ten o'clock in the forenoon or at any other time.
"(3) That until this date she did not know and had no notice or knowledge that said Fish had appeared for her or assumed to represent your petitioner before said referee on August 8th, 1901, or October 2d 1901, and that the only subpœna ever served upon your petitioner in this proceeding or in connection therewith was the subpœna served on or about the 15th day of May, 1900, and for the disobedience of which subpœna the county judge of Broome County punished your petitioner by fining her ten dollars, which fine was paid, and that until this date, May 8th, 1905, your petitioner had no knowledge or notice that said proceeding had been adjourned to October 24th, 1901, or any other time, and did not know that she was required to appear on that date.
"(4) Your petitioner further shows that no papers of any kind have been served upon her in this proceeding since July 18, 1901, and that she had no knowledge, notice or information of any kind of the institution of this proceeding to punish her for contempt in failing to obey said order of July 27, 1901."
These were all facts that had a direct bearing on the question of jurisdiction. They were not traversed or denied by the return and, therefore, were admitted upon the record.
In Spelling on Extraordinary Remedies (§§ 1317, 1324) the rule is thus stated: "While, strictly speaking, owing to the summary character of the proceeding, there are no pleadings *Page 68 
in habeas corpus, yet for all practical purposes the petition is treated as the complaint and the return as an answer in an ordinary civil action. * * * With reference to the degree of certainty required in returns it may be stated simply that the ordinary rules are applicable as in civil actions generally." "In a petition for a writ of habeas corpus, verified by the oath of the petitioner, facts duly alleged are ordinarily taken to be true, unless denied by the return or controlled by other evidence." (Whitten v. Tomlinson, 160 U.S. 242. See, also,People ex rel. Van Riper v. N.Y.C. Protectory, 106 N.Y. 604;People ex rel. Baxter v. Baxter, supra.)
But if the allegations of the verified petition were not admitted for failure to traverse or deny them, they were certainly evidence for the consideration of the county judge upon the hearing of the writ. They were clearly as strong as an affidavit denying the same facts, and all the evidence at the hearing on the part of the creditor was in the form of affidavits. It was competent for the county judge to accept the statements of the petition as truthful, and if he believed them, as he had the right to and did, it was his duty to release the relator since he found that she was not guilty of any contempt.
3. Proceedings to punish for contempt are purely statutory. The fine imposed upon the relator in this case was the amount of the judgment and costs and it was directed to be paid to the creditor. There was no power to make such an order except in a case where the complaining party cannot maintain an action for damages for the loss or injury sustained by reason of the failure of the offender to obey the process. (Code Civ. Pro., § 2284.) If the relator in this case disobeyed any process issued with jurisdiction the creditor had the right to recover all his damages in an action for that purpose. (Code Civ. Pro., §§ 852, 853, 854.) There being no power to make the order that was made, the county judge on the hearing of the habeas corpus properly discharged the relator from the custody of the sheriff.
4. Where a person is committed for contempt "the particular *Page 69 
circumstances of his offense must be set forth in the mandate of commitment." (Code Civ. Pro, § 11.) There was no attachment, warrant or mandate of any kind issued in this case except the order adjudging her in contempt made more than three years before she was arrested upon it by the sheriff. The order simply adjudged her in contempt for failing to appear as a witness in supplementary proceedings "on August 8th, 1901, at ten o'clock in the forenoon, or at the time or times to which such proceedingswere adjourned." It cannot be asserted with any reason that an order committing a party for contempt on a day named, or on other days and times not named, sets forth "the particular circumstances of his offense." The person can never know from such a paper just what offenses he has been convicted of, and since it is conceded that the order was never served upon the relator personally, and since she swears that she never heard of it, the order was too indefinite to authorize her arrest and incarceration. This court has held that a mandate committing a party for contempt which in its terms was much more definite and specific than the mandate in this case, was insufficient to warrant the arrest of the party charged, and this, although it was made upon personal appearance and a full hearing. (People exrel. Barnes v. Court of Sessions, 147 N.Y. 290.)
5. The relator was committed for contempt as we have seen for failing to appear as a witness in response to an order. It has been shown that it was a void order, and being void the adjournments based upon it were without authority. There are, however, some other things in the case that will show what a loose proceeding it was and how little support can be found for it in law or practice. It is assumed without color of reason or authority that a witness, not a party, may appear by attorney and that any order subsequently served on the attorney in contempt proceedings to punish the witness for not appearing may be served on the attorney and this service is sufficient to confer jurisdiction to punish the witness for contempt. It is perfectly safe to say that no principle or authority can be found to support such a proposition, and yet *Page 70 
it is one of the fundamental assumptions in this case, since it is based upon the notion that a subpœna or an order to testify may be served, not upon the witness, but on some one claiming to represent him, and then in case there is no appearance the witness can be punished for contempt.
A witness in an action or special proceeding is entitled to be paid mileage and the statutory per diem. He cannot be compelled to attend without such payment. (Code Civ. Pro., § 3318.) There is no proof whatever in the record to show that the relator was either paid or tendered mileage or per diem upon the order to appear and testify, or upon the subsequent adjournments. In a proceeding to punish a witness for contempt in failing to appear it is incumbent on the complaining party to make out a clear case and certainly incumbent on him to show that he had paid or tendered his legal fees to the witness. All these questions were before the county judge upon the hearing of the writ of habeas corpus. Clearly they were of such a character as to warrant the judge in discharging the relator, and the case presented no question of law that authorized the court below to reverse his order.
The order should be reversed and that of the county judge affirmed, with costs in all courts to the relator.
WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur; CULLEN, Ch. J., HAIGHT and VANN, JJ., concur on ground first stated in opinion.
Ordered accordingly.